PER CURIAM.
The constitutionality and applicability of the act of Congress relating to the liability of common carriers by railroad to their employes, approved April 22, 1908 (35 Stat. pt. 1, p. 65, c. 149 [U. S. Comp. St. Supp. 1909, p. 1171]), have been passed upon in a recent decision of the Supreme Court in Mondou v. New York, N. H. & Hartford R. R. Co., 223 U. S. 1, 32 Sup. Ct. 169, 56 L. Ed.-, handed down January 15, 1012, not yqt officially reported. According to this decision, the fifth, sixth, seventh, eighth,"' ninth, and fifteenth assignments of error herein are clearly not sustainable. From an examination of the transcript and briefs, the assignments of error concerning other matters are not well taken. The judgment of the Circuit Court is affirmed.